UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 CDSS WIND DOWN INC. (Exact name of registrant as specified in its charter) DELAWARE 75-2873882 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 MCKINNEY AVE., SUITE 1500, DALLAS, TEXAS 75201 (Address of principal executive offices) (214) 750-2452 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Title of Class Outstanding at May 11, 2010 Common Stock, Par value $.01 per share 96,305,617 CDSS WIND DOWN INC. FORM 10-Q QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED March 31, Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Balance Sheets 4 Unaudited Consolidated Results of Expenses 5 Unaudited Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4T.Controls and Procedures 12 PART II – OTHER INFORMATION Item 1A.Risk Factors 13 Item 6. Exhibits 17 Signatures 18 2 Table of Contents As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “we,” “us,” “our,” “the Company” and “CDSS” refer to CDSS Wind Down Inc., a Delaware corporation and its consolidated subsidiaries. Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements represent our current expectations, assumptions, estimates and projections about CDSS and include, but are not limited to, the following: • possible or assumed future results of operations; • future revenue and earnings; • business and growth strategies; • the uncertainty of general business and economic conditions; and • those described under Risk Factors. Readers are urged to carefully review and consider the various disclosures we make which attempt to advise them of the factors which affect our business, including without limitation, the disclosures made under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and under the caption “Risk Factors” included herein. These important factors could cause actual results to differ materially from the forward-looking statements contained herein. Forward-looking statements involve risks and uncertainties. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, as more fully described elsewhere in this report. For a detailed discussion of these risks and uncertainties, see the “Risk Factors” section in this Form 10-Q. We undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future, except as otherwise required pursuant to our on-going reporting obligations under the Securities Exchange Act of 1934, as amended. 3 Table of Contents PART I—FINANCIAL INFORMATION CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 ASSETS Cash and cash equivalents $ 506 $ 581 LIABILITIES Accounts payable and accrued expenses $ 129,106 $ 117,033 Sales tax liability 27,370 26,722 Convertible promissory note payable to officer including accrued interest payable of $9,148 at March 31, 2010 and $7,733 at December 31, 2009 and net of deferred debt discountof $49,961 at March 31, 2010 and $60,358 at December 31, 2009 28,638 16,826 Payable to officer 75,703 56,907 Totalcurrent liabilities 260,817 217,488 STOCKHOLDERS’ DEFICIT Convertible preferred stock, $1,000 stated value per share; 1,000,000 shares authorized, no shares issued and outstanding at March 31, 2010 and December 31, 2009 - - Common stock, $.01 par value per share; 100,000,000 shares authorized; 34,305,617 shares issued and outstanding at March 31, 2010 and December 31, 2009 343,056 343,056 Additional paid-in capital 30,444,976 30,444,976 Accumulated deficit (31,048,343 ) (31,004,939 ) Total stockholders’ deficit (260,311 ) (216,907 ) Total liabilities and stockholders' deficit $ 506 $ 581 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED STATEMENTS OF EXPENSES Three months ended March 31, 2010 2009 General and administrative expense $ 30,944 $ 4,432 Interest expense 12,460 1,909 Net loss $ (43,404 ) $ (6,341 ) Weighted average common shares outstanding - basic and diluted 34,305,617 34,305,617 Net loss per share $ (0.00 ) $ (0.00 ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Table of Contents CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31, 2010 2009 Cash flows used in operating activities Net loss $ (43,404 ) $ (6,341 ) Adjustments to reconcile net loss tonet cash used in operating activities - - Amortization of beneficial conversion featureon note payable to officerrecordedas interest expense 10,397 493 Change in operating liabilities: Accounts payable and accrued expenses 14,136 283 Net cash used in operating activities (18,871 ) (5,565 ) Net cash provided from financing activities: Cash advances from CEO 18,796 6,371 Net change in cash (75 ) 806 Cash at the beginning of the period 581 – Cash at the end of the period $ 506 $ 806 The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Table of Contents CDSS WIND DOWN INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS MARCH 31, 2010 NOTE A - BASIS OF PRESENTATION AND NATURE OF BUSINESS Interim Financial Statements and Basis of Presentation These unaudited interim financial statements have been prepared on the historical cost basis in accordance with accounting principles generally accepted in the United States and in the opinion of management, reflect all adjustments (consisting of normal, recurring adjustments) necessary to present fairly, the financial position, results of operations and cash flows of CDSS Wind Down Inc. and its consolidated subsidiaries (collectively “CDSS” or the “Company”). All significant intercompany accounts and transactions have been eliminated in consolidation. Certain prior year amounts have been reclassified to conform to current year presentation. Some information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to rules and regulations promulgated by the Securities and Exchange Commission (the “Commission”). The results of operations for the interim periods shown herein are not necessarily indicative of the results to be expected for any future interim period or for the entire year. These statements should be read together with the audited financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2009 on file with the Commission. Going Concern The Company has been and continues to be dependent upon outside financing to continue its existence and to fund alternatives being considered by the Board of Directors.The Company will continue to require working capital to fund operating expenses, primarily accounting, legal and compliance reporting costs to maintain the shell company.Therefore, there is substantial doubt about the Company's ability to continue as a going concern.These financial statements do not include any adjustments that might arise from this uncertainty. Net Loss Per Share Basic net loss per common share is computed by dividing net loss to common shareholders by the weighted average number of shares of common stock outstanding during the period. Diluted net income per share is computed using the weighted average number of common shares outstanding plus potentially dilutive common shares outstanding during the periods, including the assumed conversions of dilutive securities such as preferred stock, options, and warrants. For the three months ended March 31, 2010 and 2009, basic and diluted net loss per common share are identical because the number of shares assumed in the exercise of common stock options outstanding would be antidilutive and are therefore excluded from the computation of diluted loss per common share. For the three months ended March 31, 2010 and 2009, the effect of stock options for 675,000 shares of common stock outstanding at March 31, 2010 and 2009 and the effects of issuing 228,788,200 shares of common stock upon the assumed conversion of a note payable to the Company's CEO have been excluded from the weighted average shares computation as the effect of the above potentially dilutive securities would be antidilutive to the net loss per share during those periods. 7 Table of Contents NOTE B - PENDING MERGER TRANSACTION On March 29, 2010, the Company and a wholly-owned subsidiary entered into a Merger Agreement (the "Merger Agreement") with Green Energy Management Services, Inc., a Delaware corporation ("GEM"). As of March 31, 2010, the merger had not closed.
